Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 91-97, 101 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard et al in view of Burnham et al ‘443, for the reasons of record. Regarding claims 97 and 101, the various treatment steps disclosed in Paragraph [0121] of Bywater-Ekegard et al to aid in attachment of the microorganism-containing composition to the surface would constitute physical and/or chemical modifications of the surface of the inorganic porous medium. Regarding claims 91-96 and 105, the limitations recited therein would be matters of routine design for one of ordinary skill in the art. Applicant’s argument, that Bywater-Ekegard et al and Burnham et al ‘443, individually or combined, do not teach a method of continuously producing fertilizer or compost, or continuously separating the effluent stream into a treated aqueous phase and a treated biosolids phase, is not convincing, since it is well within the expected skill of the technician to operate a process continuously. In re Dilnot, 138 U.S.P.Q. 248, 252.
Claims 90 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard et al in view of Burnham et al ‘443, as applied to claim 1 above, and further in Zhao et al (US 2012/0118035) (newly cited). It would be further obvious from Zhao et al to add a flocculation agent to the effluent stream in the process of Bywater-Ekegard et al. One of ordinary skill in the art would be motivated to do so, since Zhao et al establish the conventionality of adding flocculation agents to effluents to remove suspended solids in Paragraphs [0256] through [0260]. Regarding claim 100, such addition of a flocculation agent would inherently induce formation of aggregates or agglomerates. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 101-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to what “referentially” binding ammonia and phosphorous would entail.
Claims 98 and 99 are objected to as based on a rejected parent claim, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching, disclosure or suggestion in Bywater-Ekegard et al to physically modify the surface of the porous inert particles or zeolites disclosed in Paragraph [0121] by roughening a surface or increasing the porosity of the particles or zeolite, or by adding a chelating agent or a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736